DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,012,554 (hereinafter ‘554).  Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 differs from claim 1 of ‘554 by reciting:
A.	“receiving, at the server, information from the handset indicating a contact telephone number via a data channel” which is a broader recitation of the limitation recited “automatically associating a primary telephone number and access telephone number pairing with a corresponding secondary telephone number and contact telephone number pairing in the computer memory” in claim 1 of ‘554
B.	“(a) place a second outgoing call” and “(c) connect the first outgoing call and the second outgoing call” which corresponds in scope with the limitation recited “(a) connect the outgoing call to a contact telephone number indicated by the mobile device” in Claim 1 of ‘554.
	 Claim 1 therefore encompasses the scope of claim 1 of ‘554, and is therefore anticipated by the conflicting claim.  Claims 5 and 9 recite similar subject matter as claim 1 and are respectively anticipated by claims 5 and 9 of ‘554 on the same basis.

Claims 3, 7, and 11 recite similar subject matter as claims 3, 7, and 11 of ‘554 and are therefore anticipated by their respective conflicting claims.
Claims 4, 8, and 112 recite similar subject matter as claims 4, 8, and 12 of ‘554 and are therefore anticipated by their respective conflicting claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Black et al. (US 2008/0008105).
Regarding claim 1, Black teaches a method of providing telephone service, comprising:
automatically storing electronic information that indicates an association of a secondary telephone number (alias telephone number) and a primary telephone number (base telephone number) with a mobile device (telephone 110) in a computer memory associated with a server (alias service provider) (a telephone with a base telephone number may have an alias telephone number stored in an alias service provider) [paragraphs 38, 42, 65, 124];
automatically transmitting information that indicates a bridge or access telephone number (temporary telephone number) to the mobile device via a data channel (communication link 332) (alias service provider may transmit a temporary telephone number to the telephone 110 via communication link 332 which may be an Internet connection) [paragraphs 73-74, 76];
receiving, at the server, information from the handset indicating a contact telephone number (target telephone number) via a data channel (alias service provider receives target telephone number from application residing on telephone 110 via communication link 330 which may be an Internet connection) [paragraphs 72-74];
receiving, at a switch associated with the server (media controller) (media controller is a “switch associated with alias service provider since it establishes communication links or calls), an outgoing call from the handset to the bridge or access telephone number via a second channel (communication link 335) (media controller receives call from telephone 110 to the temporary telephone number using communication link 335 via PSTN) [paragraphs 76-77; Figure 1C, items 110, 335, 204];
receiving, at the server, information from the switch indicating the outgoing call is being made to the bridge or access telephone number (media controller may send information relating to received calls to the call controller of the alias service provider and can communicate back and forth with the call controller as required) [paragraphs 39, 56] from the primary telephone number (call from telephone 110 to media controller using the temporary telephone number is made using base telephone number since it is not made using an alias telephone number) [paragraphs 76-79]; and 
receiving, at the switch, information from the server directing the switch to:
(communication link 340) to the contact telephone number (media controller establishes communication link 340 to target telephone number) [paragraph 79];
(b) identify a telephone number from which the second outgoing call is being made as the secondary telephone number (caller ID from which communication link 340 is established may be configured by alias service provider as a second telephone number owned by the subscriber) [paragraphs 78-79, 88, 124]; and
(c) connect the first outgoing call and the second outgoing call (alias service provider establishes two-way communication link between telephone 110 (communication link 335) and telephone 115 (communication link 340)) [paragraphs 76, 79].
Regarding claim 2, Black teaches the method of claim 1, wherein the data channel is an Internet protocol (IP) channel (Internet) (Internet may be a communication link between alias service provider and telephone) [paragraph 74].
Regarding claim 3, Black teaches the method of claim 2, wherein the second channel is established in accordance with a CDMA or GSM standard (SPN) (telephone 110 may use SPN that may be a wireless telephony carrier to communicate with alias service provider) [paragraph 38; Figures 1A, 1G].
Regarding claim 4, Black teaches the method of claim 1, wherein the second channel is not an Internet Protocol (IP) channel (telephone may use PSTN to call alias service provider which is not an IP channel) [paragraph 77].
Claims 5 and 9 recite similar subject matter as claim 1 and are therefore rejected on the same basis.
Claims 6 and 10 recite similar subject matter as claim 2 and are therefore rejected on the same basis. 

Claims 8 and 12 recite similar subject matter as claim 4 and are therefore rejected on the same basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T HUYNH/Primary Examiner, Art Unit 2647